DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 9 May 2022, in the matter of Application N° 16/099,735.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added or canceled.
Claims 1, 10, 18, 19, and 21 have been amended.  Claim 1, part (A)(ii) has been narrowed to recite allyl methacrylate in the outermost shell, but broadened to recite a range of 35-80 wt% of the shell.  Claim 10 presents the same amendment.  Claim 18 has been amended to recite that the particles comprise less than or equal to 84 ppm volatile aromatic.  Claims 19 and 21 recite that the voided latex particles comprise less than 435 ppm of volatile aromatic.
No new matter has been added.
Thus, claims 1, 5, 6, and 9-22 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.






Withdrawn Rejections
Rejection under 35 USC 103
The Examiner withdraws the current form of the obviousness rejection in view of Applicants’ amendment to the independent claims, narrowing component (b) of part (ii) of the claims to allyl methacrylate and broadening its presence to 35-80 wt% of the outermost shell.  The rejection is remade herein below to present clarifying grounds of rejection additionally in view of the amended concentration limitations (e.g., to claim 10).

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, and 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (EP 1 092 421 A2; ISR reference; IDS reference USPN 6,384,104 B1).
The instantly amended composition of claim 1 comprises: (A) voided latex particles, and (B) at least one UV-absorbing agent.  The voided latex particles are recited as being composed of: (i) at least one core polymer, (ii) an outermost shell, and a first and second shell that are a part of the resulting voided particle total shell component.
The core polymer is recited as being composed of:
20-60% by weight of the total core polymer of monoethylenically unsaturated monomers containing at least one carboxylic acid group; and
40-80% by weight of the total core polymer of non-ethylenically unsaturated monomers containing at least one carboxylic acid group.
The “outermost” polymer of the three-stage shell is recited as being composed of polymerized units of:
15-50% by weight of the total shell polymer of non-ionic ethylenically unsaturated monomers;
35-80% by weight of the total shell polymer of allyl methacrylate; and
0.1-10% by of the total shell polymer of monoethylenically unsaturated monomers containing at least one non-carboxylic acid group selected from the group consisting of 2-acrylamido-2-methylpropanesulfonic acid (AMPS), styrenesulfonic acid, and sodium styrene sulfonate (SSS).
The voided latex particles are additionally recited as representing 0.5-20 wt% of the total composition, containing a void, having a particle size ranging from 100-400 nm, comprising a total shell which comprises a first (innermost) shell, a second (intermediate) shell, and the outermost shell, wherein the outermost shell comprises at least 45 wt% of the total shell component of the voided latex particles.
Claim 9 recites a method of protecting skin from UV damage comprising topically administering to the skin an effective amount of the composition of claim 1.
Claim 10 recites a method for boosting the SPF or UV absorption of a sunscreen composition comprising adding the composition of claim 1 to it.
Claim 19 recites the same composition as is presented in claim 1 with the exception that the outermost shell contains none of the specificity as is presented in the claim.  Therein, claim 19(A)(ii) recites that the outermost shell simply comprises polymerized units derived from non-ionic ethylenically unsaturated monomers, polyethylenically unsaturated monomers, and monoethylenically unsaturated monomers containing at least one non-carboxylic acid group.
The voided latex particles additionally recite the property of being low-odor.  In addition to the above recited limitations (e.g., particle size), the claim recites that the particles have the property of having an SPF boost retention aged for 4 weeks at 45ºC of at least 0.8 and/or for 8 weeks at 45ºC of at least 0.2.
The particles are lastly recited as comprising less than 435 ppm of volatile aromatic compounds.
Chang is considered to continue to teach and suggest the recited compositional and structural limitations.
First and foremost, the reference discloses a method of providing storage stable, UV radiation-absorbing compositions wherein the method comprises adding 5-70 percent by weight of latex polymer particles to increase the UV radiation absorption of the composition.  Most preferably, the latex particles are present in the composition in an amount ranging from 2-5% by weight of the composition (see e.g., claim 1 and ¶[0015]).
The latex particles are disclosed as possessing a particle size ranging from 100-600 nm (see e.g., claims 1 and 8).
The latex particles are disclosed as containing at least one UV radiation-absorbing agent (see e.g., claim 1).
The latex particles are defined and disclosed in the claims comprising a shell polymer prepared by one or more steps selected from:
polymerization to incorporate 4-80 percent monomeric units, based on total weight of the shell portion, one or more polyethylenically unsaturated monomers; and
polymerization to incorporate from 4-80 percent monomeric units, based on total weight of the shell portion, of one or more multifunctional monomers having at least one functional group capable of vinyl copolymerization and at least one functional group capable of reaction with a reactive molecule effective to produce post-polymerization crosslinking.
Regarding the exemplified embodiments of the practiced compositions, the Examiner submits at the outset, that the reference does not expressly teach the claimed limitations of the outermost shell component as presented in the claims.  Additionally, the Examiner also points out that in accordance with MPEP §2123(I) and (II), “[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments,” and “[a] known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.”
In the instant case, the Examiner advances that the reference teaches the claimed compositions with regards to the core polymeric composition as well as the first and second shell compositions without question.
Regarding the recited core, Chang discloses in ¶[0056] that all polymer particle compositions listed in the exemplified polymer shell compositions are based on 1 pbw core polymer corresponding to poly(MMA/MAA//60/40).  The Examiner interprets this disclosure of the core polymer being composed of 60 wt% of the core polymer as MMA (methyl methacrylate) and 40 wt% of the core polymer as MAA (methacrylic acid).  This is considered to expressly meet the recitations provided in claims 1, 10, and 19, part (A)(i).  This disclosure additionally meets the core polymer limitations of claim 6.
Having reconsidered each of the different multi-shell embodiments provided in the reference, specifically the three-shell Polymer examples, the Examiner advances that Polymers #34 and #35 are two of the closest teachings within the reference that meet the recited compositions.  Polymer #34 is the closer of the two and will be relied upon herein for the purposes of discussion.
Polymer #34 for instance contains: shell I (5 pbw), shell II (5.9 pbw), and shell III (10.6 pbw), which results in shell III representing 49.3 wt% of the total shell.  Such is considered to meet the “at least 45 wt% of the total shell limitation” recited in claims 1, 10, and 19.
Shell I is disclosed as containing: 88.5% MMA, 8.5% BMA, and 3% MAA.  This teaches the limitations recited in claims 11 and 14.
Shell II is disclosed as containing: 94.4% styrene and 5.6% divinylbenzene.  This teaches the limitations recited in claims 12, 13, 15, and 16.
Shell III is disclosed as containing: 46% Styrene, 2.8% sodium styrene sulfonate, and 51.2% divinylbenzene.
The disclosure of 46% styrene reads on the limitations of claims: 1(A)(ii)(a), 5, 10(A)(ii)(a), and the non-ionic ethylenically unsaturated monomer of claim 19(A)(ii).
The disclosure of 2.8 sodium styrene sulfonate reads on the limitations of claims: 1(A)(ii)(c), 10(A)(ii)(c), and the monoethylenically unsaturated monomer(s) containing at least one non-carboxylic acid group of claim 19(A)(ii).
The sole deficiency of the reference resides with the third component of the third and outermost shell.  Specifically, the reference does not expressly teach the use of allyl methacrylate in the outermost shell.  Instead, shell III discloses containing 51.2% divinylbenzene.
 The Examiner respectfully maintains that the reference teaches and suggests the claimed composition.
As discussed above, claim 1, part (c)(i) of the reference discloses that “polymerization to incorporate 4-80 percent monomeric units, based on total weight of the shell portion, one or more polyethylenically unsaturated monomers.”  Claim 2 and ¶[0038] further define the polyethylenically unsaturated monomers of step (c)(i) as being selected from such groups as polyvinylic monomers and (meth)acrylic monomers having mixed ethylenic functionality.  Notably, the former, polyvinylic monomers are preferably defined in ¶[0043] as being divinylbenzene.  The latter, (meth)acrylic monomers having mixed ethylenic functionality, are preferably defined in ¶[0044] as being allyl methacrylate.
Returning to the teaching of Shell III of Polymer #34, which contains 51.2% divinylbenzene, the Examiner notes this to be a preferred embodiment of the practiced invention.  However, in view of the foregoing preferred teachings, it is respectfully advanced that a person of ordinary skill in the art, ahead of the effective filing date of the claimed invention, would have reasonably expected to produce the instantly recited composition of claim 1.
As both divinylbenzene and allyl methacrylate are preferred embodiments of polyethylenically unsaturated monomers that are used in forming the outermost shell as disclosed by step (c)(1) of claim 1, the Examiner submits that said artisan would have a reasonable expectation of achieving the claimed invention by substituting in allyl methacrylate in place of divinylbenzene.  This substitution of preferred polyethylenically unsaturated monomers, for example, in the formulation of Shell III of Polymer #34 teaches the instantly claimed particles of the composition of the recited claims, thereby rendering claims 1 and 17 prima facie obvious absent a clear showing of evidence to the contrary.
The limitations of the method recited in claim 9 are similarly considered to be taught by the reference, notably as the practiced invention is expressly directed to incorporating a UV-radiation absorbing compound into its practiced formulations for the purposes of applying it to the skin to protect against harmful effects of the sun.  See ¶¶[0002]-[0005] and ¶[0051].
The method recited by claim 10 is also considered to be taught and suggested by the practiced invention.  Of particular note is that the composition at issue in the claimed method is taught and suggested by the reference as discussed above.  Furthermore, the teachings of Chang are expressly directed to “an improvement in the known process for enhancing [boosting] the ultraviolet (UV) radiation absorption of personal care formulations such as sunscreen compositions, where voided latex polymer particles are added to personal care compositions containing at least one UV radiation-absorbing agent.”  See ¶[0001].
The Examiner thus respectfully advances that the teachings of Chang meet the limitations of the claimed method.
The compositional limitations recited in claim 19 are considered to be clearly met by the reference as well.  Compositionally, the recited outermost shell is more broadly recited than is set forth in claim 1, and as such, the Examiner submits that the foregoing teachings provided by Chang would have guided the skilled artisan to the instantly claimed composition.
Where Chang is seemingly deficient is on two fronts.
First, the reference is silent as to the concentration of the recited volatile aromatics present in any of its composition in terms of “ppm.”  To that end, the Examiner acknowledges that while Chang does teach the amounts of its volatile aromatics (i.e., styrene, divinylbenzene, etc.) in terms of parts by weight (pbw), it does not teach them in terms of ppm and therefore does not expressly teach the limitations of the volatile aromatics being present in amounts of less than 435 ppm or less than or equal to 84 ppm.
Despite this perceived deficiency, the Examiner respectfully submits that the above teachings of the polymer core, the polymer shells (e.g., Polymer #34), and the substitution of preferred components, notably meeting the recited weight percentage ranges, would have provided the ordinarily skilled artisan a reasonable expectation of also meeting the recited ppm limitations of claims 18, 19, 21, and 22.
The second deficiency not expressly disclosed by the reference is the property of the voided latex particles of claim 19 possessing “low odor.”
MPEP §2112.01(I) states that “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Additionally, MPEP §2112.01(II) states that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.”  Lastly, MPEP §2141.01 states that “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”
In the instant case, the Examiner in understanding Applicants’ definition for the instantly claimed components of the outermost shell looks to the originally filed disclosure to broadly and reasonably interpret the claims in light of the specification.
Chang is understood as providing several preferred teachings which define the polyethylenically unsaturated monomers used to form the practiced outermost shell, two of which are divinylbenzene and allyl methacrylate.  The former is relied upon throughout the practiced invention for showings of the outermost shell.  However, the latter is also considered to be a functionally equivalent polyethylenically unsaturated monomer whose substitution for divinylbenzene would guide the skilled artisan to the instant invention.
In considering the two monomeric options for the practiced invention, the Examiner respectfully submits that with the incorporation of allyl methacrylate, the ordinarily skilled artisan would also observe any difference in odor that would be achieved in carrying out the formulation as disclosed by Chang.
Per Applicants’ definition of the instant invention in the specification, polymer selection is tethered to the concentration of volatile aromatics as well as the resulting odor of the formulation.  Thus, in substituting allyl methacrylate for divinylbenzene in the foregoing example, for instance, the resulting composition would reduce the concentration of divinylbenzene, and thus present the expectation of achieving the property of “low odor,” notably as the property is tied to the resulting composition.
Since the reference teaches and suggests the claimed composition, the Examiner respectfully submits that the property of having “low odor” is also met since it would be inseparable from the prepared voided latex particles.
Furthermore, the ordinarily skilled artisan producing the differently disclosed particles would be apt to recognize other such differences in properties as a resulting odor.
Thus, while Chang does not expressly teach the practiced voided latex particles as possessing a low-odor property, the Examiner advances that the ordinarily skilled artisan would have arrived at the property through practice of the invention.
Lastly, the reference discloses that its practiced products are evaluated and provided with an SPF Enhancement Retention (SER) value which is based on the temperature at which the product is stored (e.g., 45ºC) and the amount of time it is stored at that temperature (e.g., 4 weeks).
The Examiner acknowledges that testing was performed on most of the preferred embodiments and that it does not appear as though the formulation of Polymer #34 was subjected to a calculation for determining its SER value.
Despite this deficiency, the Examiner respectfully submits that the reference places in the hands of the skilled artisan the calculations necessary in determining such a value over a given number of weeks.  The reference additionally teaches and suggests that measurements of the practiced compositions can be tested for up to 3 months (12 weeks) disclosing that the accelerated testing conditions are an estimate of the products’ stability over three years of shelf-life.  See ¶¶[0064]-[0065].  Thus, given the reference’s teachings and suggestions that meet the instantly claimed composition as well as the disclosure for calculating the SER value of a given formulation, the Examiner respectfully advances that the recited SPF boost retention property limitations are also taught and suggested by the reference as being a property that is again tied to the practiced composition.
Based on the teachings of the reference, the Examiner concludes that one of ordinary skill in the art would have had more than a reasonable expectation of success in producing the instantly claimed composition and arriving at the recited methods.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art ahead of the effective filing dated of the claimed invention, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ amendments and arguments with regard to the rejection of claims 1, 5, 6, 9-22 under 35 USC 103(a) as being unpatentable over the teachings of Chang et al. have been fully considered but they are not persuasive.
The basis of Applicants’ traversal is rooted in the assertion that the present invention is drawn to a new composition suitable for use as or in sunscreen compositions.
The Examiner agrees that the composition is novel.  However, the composition does not escape non-obviousness and continues to be rendered prima facie obvious over the above disclosure.
The Examiner also does not refute the results provided in either Tables 6 or 7 of the instant specification.  However, as pointed out above, Chang is directed to accomplishing the exact same purposes as the instant invention in that they seek to “enhance[e] the ultraviolet (UV) radiation absorption of personal care formulations, such as sunscreen compositions, where voided latex polymer particles are added to personal care compositions containing at least one UV radiation-absorbing agent.”  See ¶[0001].
Table 7 shows the measured concentrations of comparative formulations made with divinyl benzene instead of allyl methacrylate.  Arguably and predictably, removing the divinyl benzene and replacing it with allyl methacrylate lowers the presence and concentration of divinyl benzene and thus the volatile aromatics in the formulation.
Applicants’ Example 6 sets forth a direct correlation of foul odor with the concentration of volatile aromatic compounds.  Therefore, by Applicants’ own definition, the higher the concentration of volatile aromatics, the more present the odor associated with them.
Chang’s example Polymer #34 meets each and every limitation of the claimed composition with the sole exception that it uses 51.2% divinyl benzene in the outermost shell and provides no express disclosure of using allyl methacrylate with styrene and sodium styrene sulfonate.
As established above, divinylbenzene and allyl methacrylate are two preferred species for the same component used to form the outermost shell: the polyethylenically unsaturated monomer.  From this teaching of their common functionality, the ordinarily skilled artisan would reasonably expect to achieve voided latex particles.
The substitution removes divinylbenzene from the outermost shell and adds in allyl methacrylate.  Empirically, the presence and concentration of the volatile aromatic producing compound (DVB) is reduced and any properties associated therewith are similarly reduced or removed.
Thus, in producing the particles of Chang and substituting one preferred monomer for another, it is respectfully maintained that the skilled artisan would have been certainly adept at observing the differences in properties between the two finished formulations and capable of selecting one based on the pleasantness of its odor.
Applicants’ amendments and remarks, on careful reconsideration, are not persuasive in overcoming the obviousness rejection of record.  Said rejection is maintained.

All claims under consideration remain rejected; no claims are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached between 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615